                       Case 4:20-cv-07428-YGR Document 13 Filed 12/28/20 Page 1 of 7




              1 ROBERT S. NELSON, SBN 220984
                NELSON LAW GROUP
              2 rnelson@nelsonlawgroup.net
                345 West Portal Avenue, Suite 110
              3 San Francisco, California 94127
                Telephone:    (415) 702-9869
              4 Facsimile:    (415) 592-8671

              5 Attorneys for Plaintiff
                SHERI JEPSEN
              6
                MORGAN, LEWIS & BOCKIUS LLP
              7 Melinda S. Riechert, Bar No. 65504
                1400 Page Mill Road
              8 Palo Alto, California 94304
                Tel: +1.650.843.4000
              9 Fax: +1.650.843.4001
                melinda.riechert@morganlewis.com
             10
                Attorneys for Defendant
             11 ASTRAZENECA PHARMACEUTICALS, LP

             12                                  UNITED STATES DISTRICT COURT
             13              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
             14

             15 SHERI JEPSEN,                                           CASE NO. 20-cv-07428-YGR
             16                     Plaintiff,                          JOINT CASE MANAGEMENT
                            v.                                          CONFERENCE STATEMENT AND
             17                                                         [PROPOSED] CASE MANAGEMENT
                ASTRAZENECA PHARMACEUTICALS,                            ORDER
             18 LP,
                                                                        Date: January 4, 2021
             19                     Defendant.                          Time: 2 p.m.
                                                                        Dept.: Zoom Webinar
             20

             21
                            Plaintiff SHERI JEPSEN (“Plaintiff”) and Defendant ASTRAZENECA
             22
                   PHARMACEUTICALS, LP (“Defendant”) hereby submit this Joint Case Management
             23
                   Conference Statement and [Proposed] Case Management Order (“Joint CMCS”) and request that
             24
                   the Court adopt it as its scheduling order in this case.
             25
                            Per the Clerk’s Notice Setting Case Management Conference, the parties met and
             26
                   conferred through lead counsel on December 22, 2020. During that conference, counsel conferred
             27
                   about all of the matters enumerated in both Fed. R. Civ. P. 26(f) and the Standing Order for All
             28
                                                                            Case No. 20-cv-07428-YGR
12857881.1                          JOINT CMC STMT. AND [PROP.] CASE MANAGEMENT ORDER
                  DB2/ 40109369.2
                       Case 4:20-cv-07428-YGR Document 13 Filed 12/28/20 Page 2 of 7




              1 Judges of the Northern District of California – Contents of Joint Case Management Statement.

              2             The specific topics the parties conferred about, and the agreements or arrangements they

              3 made for each topic, are as follows:

              4             1. Jurisdiction and Service.

              5             The parties agree that this court has jurisdiction since the case was removed from the San

              6 Mateo County Superior Court. Defendant has been served with and answered the complaint.

              7 Defendant contends that Plaintiff signed an arbitration agreement and is required to arbitrate this

              8 dispute, and anticipates filing a motion to compel arbitration. Plaintiff contends that the arbitration

              9 agreement is unenforceable. Defendant is also deciding whether to seek transfer of this case to the

             10 Eastern District of California based on the fact that Plaintiff was employed in and a resident of

             11 Fresno County for the entire duration of her employment. Plaintiff opposes such a transfer.

             12             2. Facts.

             13             a.      Plaintiff’s Assertions

             14             Plaintiff was formerly employed by Defendant in a director-level position. In September

             15 2018, Defendant asked Plaintiff to participate in a job cross-training program whereby she would

             16 switch positions with another employee for a specified period. Defendant promised there would

             17 be no change to Plaintiff’s compensation or other benefits during the swap.

             18             In February 2019, Plaintiff was diagnosed with severe depression and began seeing a

             19 therapist. Shortly thereafter, she took a medical leave pursuant to the federal Family Medical

             20 Leave Act (“FMLA”) and/or the California Family Rights Act (“CFRA”) until late August 2019.

             21 The day she returned to work, Plaintiff was informed that she would not return to her prior job but

             22 would instead be demoted. She was also told that she would also receive a lower bonus than she

             23 would otherwise have been entitled to had she remained in her prior job.

             24             Plaintiff thereafter resigned via a constructive discharge. She is claiming discrimination,

             25 retaliation and failure to accommodate, pursuant to the California Fair Employment and Housing

             26 Act; breach of contract and unpaid wages, pursuant to California Labor Code §201; and waiting

             27 time penalties, pursuant to California Labor Code §203.

             28
                                                            -2-             Case No. 20-cv-07428-YGR
12857881.1        DB2/ 40109369.2   JOINT CMC STMT. AND [PROP.] CASE MANAGEMENT ORDER
                       Case 4:20-cv-07428-YGR Document 13 Filed 12/28/20 Page 3 of 7




              1             b.       Defendant’s Position:

              2             Plaintiff returned from a leave of absence in August 2019, shortly before the end of her

              3 participation in a job swap program. Plaintiff was offered a position as Field Reimbursement

              4 Manager, which she accepted. She signed an offer letter dated August 21, 2019. As explained in

              5 the offer letter, this new position paid her the same salary as her prior position. The offer letter also

              6 laid out the details of her participation in the company’s short term incentive plan and Long Term

              7 Incentive Plan. In March 2020, Plaintiff quit her position at Defendant and took a job at Seattle

              8 Genetics.

              9             3. Legal Issues.

             10             a.       From Plaintiffs

             11                  •   Was Plaintiff demoted because of her medical condition, and/or because she took
             12                      FMLA/CFRA leave?

             13                  •   Did Defendant fulfill its obligation to engage in an interactive process with Plaintiff
             14                      to determine a potential disability accommodation?

             15                  •   Were the circumstances of Plaintiff’s demotion sufficient to constitute a constructive
             16                      discharge?

             17                  •   Was Plaintiff entitled to the same bonus she would have received in her director
             18                      position, prior to accepting the job swap?

             19                  •   Did Defendant willfully fail to pay Plaintiff the full bonus she was owed?
             20             b.       Defendants’ Position

             21                  •   Was Plaintiff demoted?
             22                  •   Did Plaintiff agree to the terms of the new position offered to her?
             23                  •   Was Plaintiff’s leave of absence or medical condition a substantial factor in the
             24                      decision to offer her the new position?

             25                  •   Did Plaintiff ask for any accommodations other than the leave of absence which she
             26                      was granted?

             27                  •   Did Plaintiff’s decision to quit her job constitute a constructive discharge?
             28                  •   What is the amount of Plaintiff’s damages?
                                                                       -3-      Case No. 20-cv-07428-YGR
12857881.1        DB2/ 40109369.2    JOINT CMC STMT. AND [PROP.] CASE MANAGEMENT ORDER
                       Case 4:20-cv-07428-YGR Document 13 Filed 12/28/20 Page 4 of 7




              1             4. Motions.

              2             Plaintiffs’ Position

              3             There are no pending motions at this time. Plaintiff also does not anticipate bringing any

              4 motions before trial.

              5             Defendants’ Position

              6             Defendant intends to file a motion to compel arbitration and is also considering a motion to

              7 transfer to the Eastern District of California. If this case stays in court, Defendant intends to file a

              8 motion to summary judgment.

              9             5. Amendment of Pleadings.

             10             Plaintiffs’ Position

             11             Plaintiff does not presently anticipate amending her complaint.

             12             Defendants’ Position

             13             Defendant does not anticipate amending its answer to the complaint.

             14             6. Evidence Preservation.

             15             The parties have taken required and reasonable steps to preserve evidence.

             16             7. Disclosures.

             17             The parties have stipulated to make all disclosures required by Fed. R. Civ. P. 26. The

             18 disclosures will be exchanged on or before January 15, 2021.

             19             8. Discovery.

             20             The parties do not anticipate any need for discovery beyond the presumptive limits imposed

             21 by the Federal Rules of Civil Procedure or this Court’s Local Rules.

             22             9. Related Cases.

             23             The parties are not aware of any current cases potentially related to this one.

             24             10. Relief Sought.

             25             Plaintiff is seeking lost wages for the time she was unemployed after her termination;

             26 compensatory and punitive damages; the bonus difference she should have received, had she

             27 remained in her prior position; and waiting time penalties.

             28
                                                            -4-             Case No. 20-cv-07428-YGR
12857881.1        DB2/ 40109369.2   JOINT CMC STMT. AND [PROP.] CASE MANAGEMENT ORDER
                       Case 4:20-cv-07428-YGR Document 13 Filed 12/28/20 Page 5 of 7




              1             11. Settlement and ADR.

              2             The parties have complied with the ADR certification requirements of Civil L.R. 16-8(b).

              3             Plaintiffs’ Position

              4             Plaintiff consents to private mediation at a date/time, and with a mediator, that the parties’

              5 mutually choose.

              6             Defendants’ Position

              7             Plaintiff has made a settlement demand and Defendant has requested information from

              8 regarding the amount of her lost wage claim and copies of her medical records. Once Defendant

              9 receives this information it will respond to Plaintiff’s demand. Defendant believes it is too early to

             10 engage in ADR.

             11             12. Consent to Magistrate Judge.

             12             Defendant did not consent to a Magistrate Judge to this case.

             13             13. Other References.

             14             This case is not appropriate for reference to any other adjudicative or arbitrative panels.

             15             14. Narrowing of Issues.

             16             The parties do not believe that the issues in this case can be narrowed any further than they

             17 have been.

             18             15. Expedited Schedule.

             19             The parties agree that this case is not amenable to expedited scheduling with streamlined

             20 procedures.

             21             16. Scheduling.

             22             The parties propose the following dates for trial-related deadlines assuming this case stays

             23 in this court:

             24                 •   Fact discovery cut-off, September 25, 2021;
             25                 •   Hearing of dispositive motions, November 11, 2021;
             26                 •   Disclosure of expert witnesses, February 18, 2022;
             27                 •   Designation of rebuttal experts, March 25, 2022;
             28                 •   Pretrial conference, April 28, 2022; and
                                                                      -5-    Case No. 20-cv-07428-YGR
12857881.1        DB2/ 40109369.2   JOINT CMC STMT. AND [PROP.] CASE MANAGEMENT ORDER
                       Case 4:20-cv-07428-YGR Document 13 Filed 12/28/20 Page 6 of 7




              1                 •   Trial, May 16, 2022, or thereabout.
              2             17. Trial.

              3             The parties request that trial in this case be scheduled no earlier than May 16, 2022, or

              4 thereabout.

              5             18. Disclosure of Non-party Interested Entities or Persons.

              6             There are no other interested entities or parties.

              7

              8     Dated: December 28, 2020                         MORGAN, LEWIS & BOCKIUS LLP

              9
                                                                     By:    __/S/ Melinda S. Riechert_____________
             10                                                             Melinda S. Riechert
                                                                            Attorneys for Defendant
             11                                                             ASTRAZENECA PHARMACEUTICALS,
                                                                            LP
             12

             13

             14 DATED: December 28, 2020                               NELSON LAW GROUP

             15

             16                                                    By:       /S/ Robert S. Nelson
             17                                                       ROBERT S. NELSON
                                                                      Attorneys for Plaintiff
             18                                                       SHERI JEPSEN

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                            -6-             Case No. 20-cv-07428-YGR
12857881.1        DB2/ 40109369.2   JOINT CMC STMT. AND [PROP.] CASE MANAGEMENT ORDER
                       Case 4:20-cv-07428-YGR Document 13 Filed 12/28/20 Page 7 of 7




              1                                      CASE MANAGEMENT ORDER

              2             The above JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND

              3 [PROPOSED] CASE MANAGEMENT ORDER is approved as the Case Management Order for

              4 this case and all parties shall comply with its provisions.

              5             In addition, the Court makes the further orders stated below:

              6

              7

              8

              9 IT IS SO ORDERED.

             10     Dated:

             11                                                       HON. YVONNE GONZALEZ ROGERS
             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                            -7-             Case No. 20-cv-07428-YGR
12857881.1        DB2/ 40109369.2   JOINT CMC STMT. AND [PROP.] CASE MANAGEMENT ORDER
